ORDER
This case came before this court on March 10, 1992, pursuant to a petition for the issuance of a writ of certiorari. The writ of certiorari challenges a Superior Court justice’s order granting a motion for a protective order by Maurice C. Paradis, director of the Rhode Island Department of Business Regulation, precluding the petitioner, National Council on Compensation Insurance, from deposing him.
After consideration of arguments and memoranda of counsel, the court is of the opinion that there is no demonstration of good cause supporting the trial justice’s issuance of the protective order. Because issuing the order was an abuse of discretion, we therefore reverse the trial court’s decision.
The petition for writ of certiorari is granted. The protective order is quashed, and this case is remanded for further proceedings consistent with this order.